United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR DISEASE
CONTROL & PREVENTION, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-715
Issued: October 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated December 22, 2009. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on August 21, 2009 causally related to his employment.
FACTUAL HISTORY
On August 26, 2009 appellant, a 50-year-old utility systems repairer and operator, filed a
traumatic injury claim (Form CA-1) for a possible hernia that he attributed to an August 21, 2009
incident when, after setting down a box of files he was carrying, he experienced a sharp pain in
his groin area.

On October 1, 2009 Dr. Bobby Kalb, a Board-certified diagnostic radiologist, reported
that a magnetic resonance imaging scan of appellant’s abdomen and pelvis revealed no etiology
for abdominal pain. He also diagnosed diverticulosis.
By letter dated November 18, 2009, the Office advised appellant that further evidence
was necessary to establish his claim, including a detailed medical report which provided a
medical explanation as to how the incident caused the claimed injury.
By decision dated December 22, 2009, the Office accepted the identified employment
incident occurred as alleged. However, it denied the claim because the evidence of record did
not demonstrate that appellant’s alleged condition was caused by the accepted employment
incident.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit

1

Appellant submitted additional evidence following the Office’s December 22, 2009 decision. The Board may
not consider evidence for the first time on appeal which was not before the Office at the time it issued the final
decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB 293 (2008) (holding the Board’s jurisdiction is
limited to reviewing the evidence that was before the Office at the time of its final decision). New evidence can be
submitted to the Office with a request for reconsideration.
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The Office accepted that the identified employment incident occurred as alleged.
Appellant’s burden is to demonstrate that the accepted employment incident caused a medicallydiagnosed injury. Causal relationship is a medical issue that can only be proven by probative
medical opinion evidence. Appellant has not submitted sufficient medical evidence supporting
his claim and, consequently, has not established the requisite causal relationship.
The medical opinion evidence of record consists of a report signed by Dr. Kalb.
Although he provided findings on examination and a diagnosis of diverticulosis, without
diverticulitis, his report has little probative value on causal relationship because he did not
explain how the accepted employment incident caused the condition he diagnosed or any other
medically-diagnosed injury. For this reason, Dr. Kalb’s report does not establish the required
causal relationship.
The Board also notes that, although appellant alleged a possible hernia, he submitted no
evidence substantiating a diagnosis of hernia.
An award of compensation may not be based on surmise, conjecture or speculation.10
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.11 The fact that a condition manifests itself or worsens during a
period of employment12 or that work activities produce symptoms revelatory of an underlying
condition13 does not raise an inference of causal relationship between a claimed condition and
identified employment factors.
8

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Edgar G. Maiscott, 4 ECAB 558 (1952).

11

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

3

Appellant has not submitted medical opinion evidence explaining how the accepted
employment incident caused or aggravated a medically-diagnosed injury. The Board finds
appellant has not established the essential element of causal relationship.
CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty on August 21, 2009 causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

